In the Common Bench, if the original be bad, it is amendable by statute. But I doubt how this can be taken to be the same writ; and if it is not, then it is no writ at all. But in this court, there can be no doubt, for now it is certified and it appears to be the same writ; and therefore it is not amendable.
DODERIDGE, J., concurred.
Nevertheless a day was given over. Postea, pp. 795, 803.
Rolls cited Pollard's and Blyth's case to Jac., supporting Justice JONES' opinion. CREW, C. J., and WHITLOCK, J., absent. 2 Cr., 479, 674; Palm., 428.